Mr. Chief Justice Shepard
delivered the opinion of the Court:
The patent to Robinson having been issued before the filing of Breniz,er’s application, the tribunals of the Patent Office correctly held that Brenizer had the burden of proving his case beyond a reasonable doubt.
They concurred in holding, upon the evidence, that Brenizer had failed to prove his alleged reduction to practice at any time prior to Robinson’s constructive reduction to practice.
It is unnecessary to spend time in another review of the evidence. It is sufficient to say that a careful consideration of it has failed to convince us of error.
The decision is therefore affirmed. The clerk will certify this decision to the Commissioner of Patents as the law requires.

Affirmed.